Citation Nr: 0938430	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
urethral stricture with chronic renal insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from July 1971 to 
July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased the rating for the Veteran's 
urethral stricture with chronic renal insufficiency from 
10 to 30 percent retroactively effective from August 1, 2003, 
the date of receipt of his claim for a higher rating for this 
condition.  He appealed for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

In his April 2004 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing at the RO before a local Decision Review 
Officer (DRO).  A hearing was scheduled for October 2004, but 
the Veteran failed to appear for it and did not indicate that 
he wanted to reschedule.  Accordingly, his request for a 
hearing is deemed withdrawn.  Cf. 38 C.F.R. § 20.704(d) 
(2008).

In August 2007 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), to provide additional 
notice required by the Veterans Claims Assistance Act (VCAA) 
and to schedule the Veteran for a VA examination to reassess 
the severity of his disability at issue.  The AMC completed 
that additional development and continued to deny a rating 
higher than 30 percent in the June 2009 supplemental 
statement of the case (SSOC).  So the claim is once again 
before the Board.




FINDINGS OF FACT

1.  The urethral stricture with chronic renal insufficiency 
is not manifested by constant albuminuria with persistent 
edema or definite decrease in kidney function, and the 
Veteran's diastolic blood pressure is predominantly less than 
120.

2.  This condition also does not involve daytime voiding at 
intervals of one hour or less, awakening to void five or more 
times during the night, or incontinence so as to require the 
use of absorbent materials.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
30 percent for urethral stricture with chronic renal 
insufficiency.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.115, Diagnostic Codes 7502, 7518 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of letters 
dated in August 2003 and August 2007, the Veteran was advised 
of the evidence needed to substantiate his claim and apprised 
of what evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all elements of a 
claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. 
Supreme Court, the highest Court of the land, makes clear 
that a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative.  In so holding, the Supreme Court rejected the 
lower Federal Circuit's framework (see Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice 
errors are presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id. at 1704.  The Supreme 
Court rejected the lower Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant, 
as the pleading party, to show the error was harmful.  Id. at 
1705-06.  The Supreme Court stated that it had "warned 
against courts' determining whether an error is harmless 
through the use of mandatory presumptions and rigid rules 
rather than case-specific application of judgment, based upon 
examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans Court could conclude generally that a specific type 
of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008) that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires VA to notify a 
Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
2009 WL 2835434, at 10.

It further deserves mentioning that, although the August 2003 
VCAA notice letter that was provided before initially 
adjudicating the Veteran's claim - the preferred sequence, 
did not provide all required VCAA notice (so was incomplete), 
this since has been rectified following the Board's August 
2007 remand by providing the additional VCAA Dingess notice 
later in August 2007 that is also necessary.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  Moreover, since providing that additional 
VCAA Dingess notice, the AMC has readjudicated the claim in 
the June 2009 SSOC, including considering any additional 
evidence received in response to that additional VCAA notice.  
This is important to point out because the Federal Circuit 
Court has held that an SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All records that he 
and his representative identified as pertinent have been 
obtained.  38 C.F.R. § 3.159(c)(1), (c)(2).  He was also 
afforded several VA compensation examinations to assess and 
reassess the severity of his disability, including as a 
result of the Board's August 2007 remand.  Indeed, on remand, 
VA provided him an examination in October 2008, and the 
findings obtained provide the information needed to evaluate 
the severity of his condition.  See, e.g., Caffrey v. Brown, 
6 Vet. App. 377 (1994).  So the examination is adequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is thus 
satisfied the AMC substantially complied with the August 2007 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The record shows the Veteran had kidney problems with urinary 
tract infections prior to entering service in July 1971.  
During service, in February 1973, he developed gross 
hematuria, dysuria, and fever.  A cystoscopy in March 1973 
revealed a urethral stricture.  He had an open urethroplasty 
to correct this problem.  The diagnosis at that time was 
urethral stricture with bladder diverticulum and urinary 
tract infection.  The stricture was dilated in June 1973.  
His military service ended in July 1973.

In November 1973, the RO granted service connection for the 
resulting disability and assigned an initial 10 percent 
rating on the basis that this pre-existing condition had been 
aggravated by the Veteran's military service.

In August 2003, the Veteran filed a claim for a higher 
rating.  In the subsequent November 2003 decision at issue in 
this appeal, the RO increased the rating to 30 percent, 
retroactively effective from August 1, 2003, the date of 
receipt of his claim.  The RO also recharacterized the 
disability as urethral stricture with chronic renal 
insufficiency.  The Veteran's appeal is for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, it 
may be necessary to "stage" the rating if the factual 
findings show distinct time periods where the service-
connected disability has exhibited symptoms warranting 
different ratings.  The relevant temporal focus is on the 
evidence concerning the state of the disability from one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
38 U.S.C.A. § 5110(b)(2); and 38 C.F.R. § 3.400(o)(2).

The Veteran's disability has been rated under the diagnostic 
criteria pertaining to chronic nephritis and stricture of the 
urethra.  38 C.F.R. § 4.115.  Under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7502, chronic nephritis is rated as 
renal dysfunction.  Under the renal dysfunction provisions of 
38 C.F.R. § 4.115a, a 30 percent rating is warranted when 
there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under DC 
7101.

The next higher rating of 60 percent is warranted when there 
is constant albuminuria with some edema; or definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under DC 7101, which in turn requires a diastolic 
blood pressure predominantly 120 or more.  38 C.F.R. § 4.104, 
DC 7101.

An even higher 80 percent rating is warranted when there is 
persistent edema and albuminuria with blood urea nitrogen 
(BUN) level from 40 to 80 milligrams per 100 milliliters; or 
a creatinine level from 4 to 8 milligrams per 100 
milliliters; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  38 C.F.R. § 4.115a.

The highest possible 100 percent rating is warranted when the 
dysfunction requires regular dialysis, or precludes more than 
sedentary activity from one of the following:  persistent 
edema and albuminuria; or a BUN level more than 80 milligrams 
per 100 milliliters; or a creatinine level more than 8 
milligrams per 100 milliliters; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Id. 

Stricture of the urethra is rated as voiding dysfunction.  
38 C.F.R. § 4.115b, DC 7518.  If there is continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, voiding dysfunction is 
rated 40-percent disabling when requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  It is rated as 60-percent disabling when requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  Otherwise, 
the voiding dysfunction is rated under the three 
subcategories of urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.

As will be discussed below, however, the Board need only 
consider urinary frequency concerning the Veteran's voiding 
dysfunction, and there is only one possible rating - 40 
percent, which is higher than his current 30 percent.  
This higher 40 percent rating for urinary frequency requires 
a daytime voiding interval less than one hour; or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.  

The criteria for obstructed voiding do not apply to the facts 
of this case because 30 percent is the maximum rating 
available for obstructed voiding, and as mentioned the 
Veteran already has a rating at this level.

Moreover, the criteria for urine leakage also do not apply to 
this case because there is no indication the Veteran requires 
the use of absorbent materials.  Id.  Concerning this, the 
report of his August 2003 VA examination indicates he denied 
experiencing incontinence and explained that he had not had 
to use absorbent materials since 2001, some two years prior 
to filing his claim for a higher rating in 2003.  And even 
during his more recent October 2008 VA examination, he again 
denied experiencing urinary incontinence.  Consequently, the 
rating criteria concerning urinary incontinence are not for 
application.

Applying the applicable criteria to the facts of this case, 
the Board finds no basis to grant a disability rating higher 
than 30 percent for the Veteran's service-connected urethral 
stricture with chronic renal insufficiency.  First, he does 
not meet the requirements for a higher rating based on 
urinary frequency.  During his August 2003 VA examination, he 
reported nocturia (nighttime voiding) approximately seven 
times a night prior to 2001, but he also said that problem 
had since resolved.  This is significant because, according 
to VA regulation, awakening to void more than five times a 
night is cause for a higher 40 percent rating.  But even the 
Veteran, himself, has personally acknowledged that he no 
longer experiences this frequency of nighttime voiding, as it 
has been resolved since 2001, so since at least two years 
before filing his claim for a higher rating in 2003.  And as 
explained in Hart, the relevant temporal focus is limited to 
just one year prior to receipt of the claim.  See also 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  
Additionally, during his more recent VA examination in 
October 2008, the Veteran reported urinating every one to two 
hours during the day and approximately three to four times at 
night.  This level of urinary frequency does not meet the 
criteria for the higher 40 percent rating.



The Board sees that a March 2003 report from H.S., M.D., one 
of the Veteran's treating physicians, notes the Veteran's 
five-day history of excessive nocturia six times a night.  
However, this temporary increase in urinary frequency was not 
attributed to the Veteran's service-connected disability.  
Indeed, after noting the Veteran's complaints of excessive 
nocturia, Dr. H.S.'s diagnostic impression was urinary 
frequency of unclear etiology.  Dr. H.S. declined to 
attribute the Veteran's temporary urinary frequency to his 
service-connected disability.  But of equal or even greater 
significance is a relatively contemporaneous December 2003 
report in which Dr. H.S. attributed the Veteran's "fairly 
mild" urinary symptoms to a disc problem - so not to the 
service-connected urethral stricture with chronic 
renal insufficiency.  In this circumstance, the Board need 
not attribute this temporary increase in the Veteran's 
urinary frequency to his service-connected disability - and 
therefore rate accordingly, since the urinary problems were 
instead medically attributed to an unrelated disc problem.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the Veteran's favor, dictates that 
such signs and symptoms be attributed to the service-
connected condition.)  Here, though, the symptoms in question 
clearly have been attributed to another, unrelated factor - 
namely, the disc problem, not to the service-connected 
disability.

For these reasons and bases, the Board finds that the 
Veteran's disability does not meet the criteria for a rating 
higher than 30 percent based on urinary frequency.  38 C.F.R. 
§ 4.115b, DC 7518.

The Board also finds no basis to assign a disability rating 
higher than 30 percent under the criteria concerning chronic 
nephritis.  See 38 C.F.R. § 4.115, DC 7502.  Under these 
criteria, the next higher rating of 60 percent requires 
either:  (i) albuminuria with some edema; or (ii) definite 
decrease in kidney function; or (iii) hypertension at least 
40 percent disabling under DC 7101 - meaning a diastolic 
pressure predominantly 120 or more).  See Johnson v. Brown, 7 
Vet. App. 95 (1994) (holding that only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned).  

Here, though, none of the medical evidence, including the two 
VA examination reports already mentioned, makes any reference 
to albuminuria with edema or a definite decrease in kidney 
function.  Albuminuria is protein in the urine.  
See Dorland's Illustrated Medical Dictionary 45, 46 (31st ed. 
2007) (defining albumin and albuminuria, respectively).  Of 
particular relevance, the August 2003 VA examination report 
lists a BUN level of 17.0 and a creatine level of 1.8.  These 
findings appear to have remained relatively constant over 
time, with even perhaps a slight improvement, since the more 
recent October 2008 VA examination report lists a BUN level 
of 17.0 and a creatine level of 1.1.  Interpreting these 
findings, the October 2008 VA examiner stated that he could 
not find any specifically elevated BUN or creatine level in 
the claims file to confirm the Veteran's report of chronic 
renal insufficiency.  This examiner further indicated that he 
did not believe there is any consistent finding of chronic 
renal insufficiency and no renal dysfunction.  As well, he 
said that, although the Veteran had mild albuminuria measure 
at 100 mg%, he does not have persistent edema, both of which 
are required for a higher 60 percent rating under DC 7502.

And lastly, although the record shows the Veteran has been 
diagnosed with and treated for hypertension, none of his 
medical records lists a diastolic blood pressure of 120 or 
more, which, as noted, is a way to alternatively obtain a 
higher rating under the criteria for chronic nephritis.  His 
blood pressure reading was 128/76 (systolic/diastolic) when 
examined by VA in October 2008, so far below this required 
level of 120.  The VA examiner also stated "there is no 
documentation within the C-file noting a blood pressure of 
greater than 160/100," so never a diastolic reading of at 
least 120 or more.  The Board's independent review of the 
Veteran's claims file ("C-file"), including his numerous VA 
and private treatment records dated from 2003 to 2009, 
confirms the VA examiner's assessment concerning the 
Veteran's blood pressure readings being below 160/100.  
Hence, the Veteran's disability does not meet the criteria 
for a higher 60 percent rating for renal dysfunction.



An even higher 80 percent rating may be assigned if the 
evidence shows generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  38 C.F.R. § 4.115a.  The Board sees that a March 
2003 report from Dr. H.S. notes the Veteran experiences 
"very pronounced lethargy."  However, Dr. H.S. then 
attributed the Veteran's lethargy to medication prescribed to 
treat his hypertension, rather than to his service-connected 
urethral stricture with chronic renal insufficiency.  And the 
October 2008 VA examination report clarifies that the 
Veteran's lethargy "is of uncertain significance and most 
likely not related to his urethral stricture."  Thus, since 
this medical evidence shows the Veteran's lethargy is 
unrelated to his service-connected disability, not part and 
parcel of it, the lethargy cannot be used as a basis for 
increasing his rating.  See again Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In any event, however, 
even assuming for the sake of argument that the Veteran's 
lethargy is due to renal dysfunction, there is still no 
indication it is a manifestation of generalized poor health, 
as required for a higher 80 percent rating under 38 C.F.R. 
§ 4.115a.  Also, he has been described as well developed with 
no weight loss or anorexia, necessary other manifestations of 
generalized poor health under § 4.115a that are required for 
a higher 80 percent rating.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 30 percent for his 
service-connected urethral stricture with chronic renal 
insufficiency.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the Board finds that the extent of the 
Veteran's symptoms and limitation in occupational functioning 
are reasonably contemplated by the rating schedule.  His 
disability also does not cause marked interference with his 
employment, meaning above and beyond that contemplated by his 
existing 30 percent schedular rating.  Such a conclusion is 
negated by the fact that a September 2008 decision by the 
Social Security Administration (SSA) awarded him disability 
benefits retroactive to April 2003 because of degenerative 
joint disease in the lumbar and cervical segments of his 
spine, as well as because of his major depressive disorder.  
There was no mention of his service-connected disability, the 
urethral stricture with chronic renal insufficiency, as also 
a contributing factor.

Moreover, according to 38 C.F.R. § 4.1, generally the degrees 
of disability specified in the Rating Schedule (keeping in 
mind the Veteran has a 30 percent schedular rating for this 
disability) are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  This is to say, the Board is not disputing 
his disability causes impairment in his occupational 
functioning, which may have required him to take time off 
from work when he was working.  But this, alone, is not 
tantamount to concluding there is marked interference with 
his employment, again, meaning over and beyond that 
contemplated by the 30 percent rating assigned for his 
service-connected disability.  Indeed, in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  

Consequently, the Board is not required to remand this case 
for extraschedular consideration.  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The claim for a disability rating higher than 30 percent for 
the urethral stricture with chronic renal insufficiency is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


